DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s argument and amendment received on 02/05/2021 in an RCE has been considered. It is noted that claims 6 and 11 have been amended. 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al (US 2006/0281541) in view of Doorgeest (US 2012/0172117) and Mann (US 10,105,596).
Regarding claim 6: Nguyen et al discloses a method relating to video game play, comprising: receiving, over a network, a first notification that a user is streaming play of a video game (see abstract; paragraphs [0126], [0139], showing a detecting and notification system to detect user activity in the game system); receiving, over the network, a second notification that the user is hosting a gameplay tournament for a video game (see paragraphs [0007] and [0008]); monitoring play of the gameplay tournament for occurrence of one or more preidentified events (see paragraphs [0185] and [0199]); and providing a credit to an account associated with at least one of the user or a player in the gameplay tournament, responsive to the occurrence of the one or more preidentified events (see abstract; figures 5A-5C; paragraphs [0154]-[0156]). 
In an analogous invention, Doorgeest teaches a notification from a gaming platform, in which play of the video game is streamed over a network for viewing by viewer (see abstract; figures 6-9; paragraphs [0004], [0019]-[0024], showing messages/notifications are provided to viewers of a game play).
In an analogous invention, Mann teaches including viewing by at least some viewers on compute devices not configured for play of the video game (see columns 2, line 48- column 3, line 4; columns 7, line 49- column 8, line 42, showing providing game broadcast streaming to non-participants on non-gaming clients).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Nguyen’s streaming as taught by Doorgeest’s notification and streaming and Mann’s broadcast dependent content delivery for the purpose of providing viewers and users of the game system with game play information and important data, and also providing streaming to all viewers regardless of gaming capabilities. This yields the expected result of increasing the user’s satisfaction in the game play by providing streaming access to all users of the system.



Regarding claims 8-10: Nguyen et al discloses wherein the preidentified event is the attainment of one or more preidentified achievement levels in the video game; wherein the preidentified event is accomplishment of a preidentified task in the video game (see abstract; paragraphs [0047], [0081], [0286]). 

7.	Claims 11-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al (US 2018/0014077) in view of Doorgeest (US 2012/0172117) and Mann (US 10,105,596).
Regarding claim 11: Hou et al discloses a method linking video game streamers and video game players, comprising: receiving a notification that a game player of a video game has an association with another individual; monitoring play of the video game by the game player for the occurrence of one or more preidentified events; and providing a reward to an account of the other individual upon occurrence of the one or more preidentified events (see abstract; paragraphs [0138] and [0202]).
In an analogous invention, Doorgeest teaches providing notification than an individual streams play of a video game, the video game being played on the gaming platform (see claims 1 and 8; showing streaming and providing information about an individual and particular player).
In an analogous invention, Mann teaches including viewing by at least some viewers on compute devices not configured for play of the video game (see columns 2, line 48- column 3, line 4; columns 7, line 49- column 8, line 42, showing providing game broadcast streaming to non-participants on non-gaming clients).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Hou’s game streamer as taught by Doorgeest’s individual player streaming and Mann’s broadcast dependent content delivery for the purpose of having more personalized information streamed about 

Regarding claims 12-13, 17, and 18: Hou et al discloses wherein the notification that the game player has an association with the other individual is a notification that the game player has purchased a product related to the video game using a link associated with streaming of play of the video game by the other individual; wherein the link is provided by a stream aggregator providing for transmission of streaming game play of the video game to viewers; wherein the preidentified event is attainment of a preidentified achievement level in the video game; wherein the preidentified event is accomplishment of a preidentified task in the video game (see abstract; paragraph [0202]).

Response to Arguments
8.	Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection and combination of references teaches over the new amendment and the arguments presented by the Applicant with regards to the teaching or matter specifically challenged in the argument.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345.  The examiner can normally be reached on Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715